As filed with the Securities and Exchange Commission on February 19, 2008 Registration No. 333- 148100 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. FORM S1-A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF GENERAL ENVIRONMENTAL MANAGEMENT, INC. (Name of small business issuer in its charter) NEVADA 4955 87-0485313 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3191 Temple Avenue,Suite Pomona, California (909) 444-9500 (Address and telephone number of principal executive offices and principal place of business) Timothy J. Koziol, Chief Executive Officer 3191 Temple Avenue, Suite Pomona, California (909) 444-9500 (Name, address and telephone number of agent for service) Copies to: Audie J. de Castro,
